United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF TREASURY, INTERNAL
REVENUE SERVICE, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1709
Issued: January 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 8, 2012 appellant filed a timely appeal from an August 3, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied her traumatic injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on April 30, 2012.
FACTUAL HISTORY
On May 2, 2012 appellant, then a 34-year-old control clerk, filed a traumatic injury claim
alleging that on April 30, 2012 she strained a muscle in her lower back when she picked up
heavy boxes at work. She stated that each box probably weighed 50 pounds or more. Appellant
1

5 U.S.C. § 8101 et seq.

explained that her back started to hurt when she woke up the next day and got dressed. She
stopped work on May 1, 2012 and received continuation of pay.
In a May 7, 2012 report of occupational injury, illness, accident, or unsafe condition,
appellant and her supervisor noted that on April 30, 2012 she strained her lower back when she
lifted a few boxes at work. She stated that, when she woke up on May 1, 2012, her back started
to hurt.
On May 10, 2012 OWCP advised appellant that the evidence submitted was insufficient
to establish her claim and requested additional evidence.
In a May 3, 2012 emergency room report, Dr. Hillary P. Seematter, Board-certified in
emergency medicine, stated that appellant complained of transient left-sided chest pain but
denied radiation of pain and any modifying factors. A chest x-ray revealed no acute
cardiopulmonary processes. Examination revealed no chest wall tenderness and no clubbing,
cyanosis or edema in the extremities.
In a May 3, 2012 radiology report, Dr. Luke A. Wilson, a Board-certified diagnostic
radiologist, stated that appellant’s heart size and pulmonary vascularity were within normal
limits.
In a May 8, 2012 duty status report, a nurse practitioner noted that appellant sustained an
injury to the lower mid-section of her back on April 30, 2012. He authorized appellant to return
to work with restrictions of no lifting greater than 10 pounds and no bending for one month.
In a May 22, 2012 attending physician’s form, a nurse practitioner related appellant’s
complaints of back pain after lifting heavy boxes at work. She observed decreased range of
motion and diagnosed low back strain. The nurse practitioner stated that appellant was totally
disabled and authorized her to return to limited duty with no lifting greater than 10 pounds.
Appellant submitted May 8, 2012 hospital discharge forms. She also submitted various
witness statements from coworkers indicating that they saw her pick up a box off the floor to
place on a table and heard her say that it was heavy.
In a decision dated August 3, 2012, OWCP denied appellant’s claim on the grounds of
insufficient medical evidence. It accepted that the April 30, 2012 incident occurred as alleged
but denied the claim finding that the medical evidence did not establish that she sustained a
diagnosed condition as a result of the accepted condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative, and substantial evidence3
including that she sustained an injury in the performance of duty and that any specific condition
2
3

5 U.S.C. §§ 8101-8193.
J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

2

or disability for work for which she claims compensation is causally related to that employment
injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.7 An employee may establish that the
employment incident occurred as alleged but fail to show that his disability or condition relates
to the employment incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.9 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.10 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.11
ANALYSIS
Appellant alleges that on April 30, 2012 she strained her lower back when she picked up
heavy boxes at work. OWCP accepted that the April 30, 2012 incident occurred as alleged but
found that the medical evidence was insufficient to establish that appellant sustained any
diagnosed condition causally related to the accepted incident. The Board finds that appellant
failed to meet her burden of proof to provide sufficient medical evidence demonstrating that she
sustained a diagnosed back condition as a result of the April 30, 2012 employment incident.
Appellant submitted a May 3, 2012 emergency room report by Dr. Seematter who related
her complaints of transient left-sided chest pain. She noted that a chest x-ray revealed no acute
4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

James Mack, 43 ECAB 321 (1991).

3

cardiopulmonary processes. Dr. Seematter did not mention any complaint of back pain, nor does
she mention the April 30, 2012 work incident. This evidence is not relevant to the issue of
whether appellant sustained a low back injury, as alleged. Dr. Seematter did not provide any
diagnosis of a back condition or medical opinion on how appellant’s alleged back pain was
causally related to the April 30, 2012 employment incident. The Board has found that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.12 This report is insufficient to
establish appellant’s claim. Similarly, Dr. Wilson’s radiology report is also insufficient to
establish her claim because he did not mention any complaints of back pain, or provide any
opinion on the cause of appellant’s alleged back conditions.
The record contains notes from a nurse practitioner who stated that appellant sustained an
injury to the lower mid-section of her back on April 30, 2012 after lifting heavy boxes at work.
The Board has held, however, that a nurse is not a physician as defined under FECA.13
Accordingly, their medical opinions regarding diagnosis and causal relationship are of no
probative medical value.14
Appellant contends on appeal that she wanted her medical bills paid and sick leave
restored. As noted, however, she has the burden of proof to establish that any specific condition
or disability for work for which she claims compensation, including medical benefits, is causally
related to that employment injury.15 As the record does not contain sufficient medical evidence
to establish that she sustained a diagnosed low back condition as a result of the April 30, 2012
employment incident. Appellant has not met her burden of proof in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained any diagnosed
condition causally related to the April 30, 2012 employment incident.

12

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

13

Section 8102(2) of the FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005).
14

E.H., Docket No. 08-1862 (issued July 8, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

15

Supra note 4.

4

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

